Case 1:18-cr-00509-GBD Document 636 Filed 09/23/20 Page 1 of 2

LAW OFFICES

DAVID S. GREENF}

100 LAFAYETTE STREET * SUIT

 
   
    
 

   

NEW YORK, N.Y. eed
é

eae

(212) 481-9350

September 22, 2020

Hon. George B. Daniels
United States District Judge

Southern District of New York On

500 Pearl Street +
ria, E Dine

New York, New York 10007

 

Re: United States v. Ashirova, et al. George B) Daniels, U.S.D.J.
including Igor Stasovuskiy
1:18 Cr. 509-22 (GBD) Dated: SEP 2 3 2020

 

 

Dear Judge Daniels:

Iam CJA counsel for defendant Igor Stasovskiy in the above-captioned case. I
am writing to inform Your Honor about a recent issue regarding Mr. Stasovskiy’s
pre-trial release conditions.

Mr. Stasovskiy was invited to participate in a music festival in Deer Park
from September 18 to September 20, 2020. He obtained approval from his pre-trial
officer to attend, but I did not believe that a modification of his release conditions
was necessary because the music festival was held within the Eastern District of
New York. However, I later learned that Mr. Stasovskiy’s attendance at the festival
required him to be out of his house after curfew, and that I therefore should have
contacted the government and requested a temporary modification from Your
Honor.

I have recently spoken with Mr. Stasovskiy’s pre-trial officer and with
Assistant U.S. Attorney Matthew Hellman, and all parties are in agreement that
Mr. Stasovskiy did not intentionally violate his conditions of release by attending
the music festival. Therefore, I am respectfully requesting a nunc pro tunc
temporary modification of his release conditions permitting him to attend the music
festival after his regular curfew hours from September 18 to 20, 2020.

 

 
Case 1:18-cr-00509-GBD Document 636 Filed 09/23/20 Page 2 of 2

Please have your chambers contact my office if Your Honor has any questions
about this request.

Respectfully submitted,

/s/
David S. Greenfield

 

 
